Compound 1 (WO 9507279)

    PNG
    media_image1.png
    276
    726
    media_image1.png
    Greyscale

Compound 2 (EP 0271195)

    PNG
    media_image2.png
    390
    820
    media_image2.png
    Greyscale

US 2013/0204033 defines “aryl” as a hydrocarbon moiety having a bi-cyclic ring system wherein the rings may be bonded to each other (as in biphenyl) (paragraph 0057).
A biphenyl group at the “R” position in EP 0271195 reads on the proposed amendments.

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786